Exhibit 10.26

OMNOVA SOLUTIONS INC.

EXECUTIVE INCENTIVE COMPENSATION PROGRAM

As Amended and Restated

Effective January 1, 2009



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.

EXECUTIVE INCENTIVE COMPENSATION PROGRAM

(as amended and restated effective January 1, 2009)

 

1. AMENDMENT AND RESTATEMENT, PURPOSE AND DURATION OF PROGRAM

1.1 AMENDMENT AND RESTATEMENT: OMNOVA Solutions Inc. hereby amends and restates
the following bonus program, as set forth herein, which will be called the
“OMNOVA Solutions Inc. Executive Incentive Compensation Program.” The Program is
being amended and restated to comply with the requirements of Section 409A of
the Code.

1.2 PURPOSE: The purpose of the Program is to motivate Participants to achieve
key team and individual performance targets, to reward Participants for
outstanding performance, and to enhance the value of the Company by linking the
personal interests of Participants to the interests of the Company’s
shareholders. The Program also is intended to provide to the Company flexibility
in its ability to hire, motivate, and retain the services of Participants whose
judgment, interest and efforts contribute significantly to the successful
conduct of the Company’s business.

1.3 EFFECTIVE DATE: The Program originally became effective October 1, 1999, and
was subsequently amended and restated effective January 20, 2006. This amendment
and restatement is effective January 1, 2009.

1.4 DURATION OF PROGRAM: The Program will remain in effect until terminated by
the Committee in accordance with Section 11.1.

 

2. DEFINITIONS AND INTERPRETATION

2.1 DEFINITIONS: Whenever used in the Program, the following words shall have
the meanings set forth in this Section 2.1 and, when such meaning is intended,
the initial letter of the word will be capitalized.

 

  (a) BASE PAY: An amount equal to the annual base salary (excluding bonus,
commissions, expense reimbursements, employee benefits, and all other non-base
salary amounts) paid to a Participant in a Fiscal Year.

 

  (b) BENEFICIARY: The person or persons determined in accordance with Article
7.

 

  (c) BOARD: The Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

  (d) CAUSE: For the purposes of the Program, “Cause” shall be defined as:

 

  (i) A material violation of any of the Company’s Business Conduct Policies;

 

  (ii) The conviction for any felony or any offense involving moral turpitude;

 

  (iii) The Participant’s willful failure to perform the Participant’s duties;
or

 

  (iv) Any material act deliberately committed to provoke termination.

 

  (e) CHANGE IN CONTROL: The occurrence of any of the following events, subject
to the provisions of paragraph (v) hereof:

 

  (i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the acquiring corporation or entity are owned directly or
indirectly, by the shareholders of the Company generally prior to the
transaction; or

 

  (ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Exchange Act, disclosing that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a “Person”)) has
become the beneficial owner (as the term “beneficial owner” is defined under
Rule 13d-3 or any successor rule or regulation promulgated under the Exchange
Act (a “Beneficial Owner”)) of securities representing 20% or more of the
combined voting power of the then-outstanding voting securities of the Company;
or

 

  (iii) The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new Director of the Company was approved by a
vote of at least two-thirds of the Directors of the Company still in office who
were Directors of the Company at the beginning of any such period; or

 

2



--------------------------------------------------------------------------------

  (iv) The Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within paragraph (i), (ii) or (iii) hereof
and (B) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of the Change in Control provisions of this
Program and other compensation and benefit programs, plans and agreements of the
Company, if a Change in Control shall be deemed to have occurred.

 

  (v) Notwithstanding the foregoing provisions of this Section 2.1(e):

(A) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in paragraph (iv) hereof shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may
determine that a Change in Control has not occurred and, by notice to the
Executive, nullify the effect thereof, but without prejudice to any action that
may have been taken prior to such nullification.

(B) Unless otherwise determined in a specific case by the Board, a Change in
Control shall not be deemed to have occurred for purposes of paragraph
(ii) hereof solely because (1) the Company, (2) a subsidiary of the Company, or
(3) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any subsidiary of the Company either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
Beneficial Ownership by it of shares of the then-outstanding voting securities
of the Company, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has occurred or will occur in
the future by reason of such beneficial ownership

 

3



--------------------------------------------------------------------------------

  (f) CHIEF EXECUTIVE OFFICER: The Chief Executive Officer of the Company.

 

  (g) CODE: The Internal Revenue Code of 1986, as presently in effect or
hereafter amended.

 

  (h) COMMITTEE: The Compensation and Corporate Governance Committee of the
Board, which shall consist solely of two or more outside directors or such other
committee of Outside Directors, appointed annually by the Board.

 

  (i) COMPANY: OMNOVA Solutions Inc.

 

  (j) DISABILITY or DISABLED: Means either (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a period of at least 12 months (which shall
be evidenced by the written determination of a qualified medical doctor selected
by the Committee and specifying the date upon which such disability commenced),
or (ii) the Participant, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period exceeding six months under an accident and
health plan covering employees of the Company.

 

  (k) EFFECTIVE DATE: October 1, 1999. The Program has subsequently been amended
and restated effective January 20, 2006, and January 1, 2009.

 

  (l) EMPLOYEE: A full-time salaried employee (including, without limitation, a
director who also is an employee) of the Company or a Participating Subsidiary,
who is not in a bargaining unit represented by a labor organization.

 

  (m) FISCAL YEAR: The Company’s fiscal year which is the annually recurring
period of twelve (12) consecutive calendar months, commencing on December 1 and
ending on November 30.

 

  (n) INCENTIVE BONUS: A dollar amount determined pursuant to Article 4 and paid
to a Participant pursuant to Articles 5 and 6.

 

  (o) INCENTIVE OPPORTUNITY: An amount expressed as a percentage of a
Participant’s Base Pay, which shall be determined by the Committee or the Chief
Executive Officer, as appropriate, for each Participant for each Fiscal Year as
the maximum Incentive Bonus for which the Participant shall be eligible for the
Fiscal Year.

 

4



--------------------------------------------------------------------------------

  (p) NET BONUS: The amount of a Participant’s Incentive Bonus, after deduction
of (i) any pre-tax contribution pursuant to any election which the Participant
may have in effect under the terms of any employee benefit plan of the Company,
(ii) any federal, state or local taxes of any kind required by law to be
withheld, and (iii) any after-tax contribution pursuant to any election which
the Participant may have in effect under the terms of any employee benefit plan
of the Company.

 

  (q) OUTSIDE DIRECTOR: A member of the Board who satisfies the requirements of
Section 303A.02 of the New York Stock Exchange Listed Company Manual, as such
requirements may be amended or modified from time to time, and an individual who
satisfies the requirements of an “outside director” under Code Section 162(m)
and the relevant regulations.

 

  (r) PROGRAM: The OMNOVA Solutions Inc. Executive Incentive Compensation
Program, as described in this document.

 

  (s) PARTICIPANT: An Employee who is employed, during a Fiscal Year, in a
position determined by the Chief Executive Officer to have sufficient scope,
authority and impact on the Company’s performance to qualify for participation
in the Program.

 

  (t) PARTICIPATING SUBSIDIARY: Any domestic corporation in which the Company
owns directly, or indirectly through a subsidiary, at least fifty percent
(50%) of the total combined voting power of all classes of stock and whose
directors adopt and ratify the Program in a manner determined by the Committee.

 

  (u) PERFORMANCE OBJECTIVES: The objective measures of achievement determined
(i) by the Committee with respect to the Chief Executive Officer, or (ii) by the
Chief Executive Officer with respect to all other Participants. Such measures of
achievement shall apply to a Participant for a specific Fiscal Year and be set
forth in the Performance Objectives Worksheet for that Fiscal Year in accordance
with Section 4.2.

2.2 GENDER AND NUMBER: Except as otherwise indicated by the context, any
masculine term used herein also includes the feminine; any singular term
includes the plural thereof; and any plural term includes the singular thereof.

2.3 TIME OF EXERCISE: Any action or right specified in the Program may be taken
or exercised at any time and from time to time unless a specific time is
designated herein for the taking or exercise thereof.

 

5



--------------------------------------------------------------------------------

2.4 AMENDMENTS: The Program and each law and/or regulation mentioned herein will
be deemed to include each and every amendment thereof.

2.5 SEVERABILITY: If any provision of the Program is held illegal or invalid for
any reason, the illegal or invalid provision will be severed and, to the extent
possible, the remaining provisions of the Program will be enforced as if such
illegal or invalid provision had not been included herein.

 

3. OVERVIEW OF THE PROGRAM

The Program is designed to allow a Participant to earn an Incentive Bonus based
upon attainment by the Company and/or the Participant of specific Performance
Objectives. Each Fiscal Year, the Committee, with respect to the Chief Executive
Officer, and the Chief Executive Officer, with the approval of the Committee,
with respect to all other Participants, will approve for each Participant
(i) the Performance Objectives, (ii) the Incentive Opportunity, (iii) the degree
to which the Performance Objectives are achieved, and (iv) the actual amount of
the Incentive Bonus earned.

 

4. INCENTIVE BONUS

4.1 ELIGIBILITY FOR INCENTIVE BONUS: Upon a determination by the Committee that
the applicable Performance Objectives and other specific terms and conditions
established in accordance with this Article 4 have been achieved, each
Participant shall be eligible to receive an Incentive Bonus following the
conclusion of the applicable Fiscal Year.

4.2 PERFORMANCE OBJECTIVES: Within a reasonable period after the beginning of
each Fiscal Year, but not later than 90 days after the beginning of such Fiscal
Year, nor later than such time as satisfaction of the relevant Performance
Objectives is substantially certain, the Committee, with respect to the Chief
Executive Officer, and the Chief Executive Officer, with the approval of the
Committee, with respect to all other Participants will approve the Performance
Objectives for each Participant for such Fiscal Year. Such Performance
Objectives will be set forth in the Performance Objectives Worksheet for that
Participant for that Fiscal Year, as well as in the Appendix to the Program for
that Fiscal Year. Different Performance Objectives may be established for each
Participant.

4.3 INCENTIVE OPPORTUNITY: Within a reasonable period after the beginning of
each Fiscal Year, the Committee, with respect to the Chief Executive Officer,
and the Chief Executive Officer, with the approval of the Committee, with
respect to all other Participants, will approve for each Participant the
Incentive Opportunity for the Participant for such Fiscal Year, expressed as a
percentage of a Participant’s Base Pay for the Fiscal Year. Each Participant’s
aggregate Incentive Opportunity for a Fiscal Year may be the sum of separate
percentages specified for the Performance Objectives, as expressed in an
objective formula.

 

6



--------------------------------------------------------------------------------

4.4 AMOUNT OF INCENTIVE BONUS: The dollar amount of the Incentive Bonus that
will be paid to a respective Participant for any Fiscal Year shall be
determined, and certified with respect to the achievement of Performance
Objectives, by the Committee within 75 days after the end of such Fiscal Year
and paid in accordance with Section 5.1.

 

5. PAYMENT OF INCENTIVE BONUS

5.1 PAYMENT OF INCENTIVE BONUS: Following the conclusion of a Fiscal Year and
determination of the amount of the Incentive Award for a respective Participant
under Section 4.4, payment in settlement of a Participant’s Incentive Bonus, if
any, for such Fiscal Year shall be made in one lump sum cash amount within two
and one-half months following the Fiscal Year.

5.2 NON-TRANSFERABILITY: All rights to payment under an Incentive Bonus shall be
nontransferable other than by will or by the laws of descent and distribution in
accordance with Article 6 hereof.

5.3 TAX WITHHOLDING: The Company shall have the right to deduct from any payment
made under the Program any federal, state or local taxes of any kind required by
law to be withheld with respect to such payments or to take such other action as
may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes.

 

6. RIGHTS TO INCENTIVE BONUS AFTER DEATH, DISABILITY, RETIREMENT OR OTHER
TERMINATION OF EMPLOYMENT

6.1 DEATH: If a Participant’s employment with the Company or with a
Participating Subsidiary terminates by reason of death, the Participant’s
Beneficiary shall be entitled to receive, at such time and in such manner as
normally payable pursuant to Section 5.1, (a) any Incentive Bonus due to the
Participant at the time of his death for any Fiscal Year already completed, and
(b) an Incentive Bonus for any Fiscal Year which has not been completed at the
time of his death, prorated to reflect that portion of the Fiscal Year completed
at the time of death and calculated using the actual attainment of Performance
Objectives for such Fiscal Year; provided, however, that the Committee has
received satisfactory proof of death.

6.2 DISABILITY: If a Participant’s active employment with the Company or a
Participating Subsidiary terminates by reason of Disability, the Participant
shall be entitled to receive, at such time and in such manner as normally
payable, pursuant to Section 5.1, (a) any Incentive Bonus due to the Participant
at the time his active employment terminates for any Fiscal Year already
completed, and (b) an Incentive

 

7



--------------------------------------------------------------------------------

Bonus for any Fiscal Year which has not been completed at the time his active
employment terminates by reason of such Disability, prorated to reflect that
portion of the Fiscal Year completed at the time of such termination and
calculated using the actual attainment of Performance Objectives for such Fiscal
Year; provided, however, that the Committee has received satisfactory proof of
Disability.

6.3 RETIREMENT: Subject to Section 6.6, if a Participant’s employment with the
Company or with a Participating Subsidiary terminates by reason of retirement,
the Participant shall be entitled to receive, at such times as normally payable,
(a) any Incentive Bonus due to the Participant at the time of his retirement for
any Fiscal Year already completed, and (b) an Incentive Bonus for any Fiscal
Year which has not been completed at the time of his retirement, prorated to
reflect that portion of the Fiscal Year completed at the time of retirement and
calculated using the actual attainment of Performance Objectives for such Fiscal
Year. For purposes of the Program, the term “retire” or “retirement” shall mean
a termination of employment with the Company at a time when the Participant
meets the age and/or years of service criteria which would make the Participant
eligible to commence immediately receiving retirement benefits from the OMNOVA
Solutions Inc. Consolidated Pension Plan (the “Pension Plan”), whether or not a
Participant in the Pension Plan.

6.4 INVOLUNTARY TERMINATION: Subject to Section 6.6, if a Participant’s
employment with the Company or a Participating Subsidiary is involuntarily
terminated due to action by the Company or the Participating Subsidiary, for any
reason other than “for Cause,” the Participant shall be entitled to receive, at
such times as normally payable, (a) any Incentive Bonus due to the Participant
at the time of his termination for any Fiscal Year already completed, and (b) an
Incentive Bonus for any Fiscal Year which has not been completed at the time of
his termination, prorated to reflect that portion of the Fiscal Year completed
at the time of termination and calculated using the actual attainment of
Performance Objectives for such Fiscal Year. A Participant who is terminated
“for Cause” shall not be entitled to payment of any Incentive Bonus hereunder.

6.5 TERMINATION FOR OTHER REASONS: Subject to Section 6.6, upon termination of a
Participant’s employment with the Company or a Participating Subsidiary other
than as specified in Sections 6.1 through 6.4 above, the Participant shall not
be entitled to receive any Incentive Bonus for any Fiscal Year already completed
or for any current Fiscal Year.

6.6 CHANGE IN CONTROL: Notwithstanding the foregoing provisions of this Article
6, in the event a Participant’s employment with the Company or a Participating
Subsidiary is terminated within two years following a Change in Control either
(a) involuntarily (other than for death, Disability or Cause) or (b) voluntarily
pursuant to Good Reason under the Participant’s Severance Agreement with the
Company (if applicable), the Participant shall be entitled to an immediate lump
sum cash payment of (x) any Incentive Bonus due to him at the time of his
termination for any Fiscal Year already completed, and (y) an Incentive Bonus
for any Fiscal Year which has not been completed at the time of his termination,
in an amount equal to 75 percent of

 

8



--------------------------------------------------------------------------------

such Participant’s maximum bonus opportunity for such Fiscal Year. For a
Participant who is party to a Severance Agreement with the Company, for purposes
of this Section 6.6 only, Cause, Good Reason and Disability shall have the
meaning provided under such Severance Agreement.

 

7. BENEFICIARY DESIGNATION

7.1 DESIGNATION: A Participant may name any Beneficiary (contingently or
successively) to whom any benefit under the Program is to be paid if the
Participant dies before receiving such benefit. If a Participant dies before
receiving benefits, his benefits will be paid to the Beneficiary or
Beneficiaries named on the most recent designation form on file with the
Committee. Absent such designation, any benefit which is due but not paid to a
Participant under the Program during his lifetime will be payable to the
Participant’s estate.

7.2 EFFECTIVENESS: The designation of a Beneficiary will be effective only when
the Participant designates his Beneficiary in the form prescribed by the Company
and delivers it to the Company’s Secretary during the Participant’s lifetime.

7.3 REVOCATION: The designation of a Beneficiary as herein provided will revoke
each prior designation of a Beneficiary by the Participant.

 

8. RIGHTS OF EMPLOYEES

8.1 PARTICIPATION: Except as provided in Article 4, no Employee will have the
right to participate in the Program or, having been a Participant for any Fiscal
Year, to continue to be a Participant in any subsequent Fiscal Year.

8.2 EMPLOYMENT: Nothing in the Program will interfere with or limit the right of
the Company or a Participating Subsidiary to terminate any Participant’s
employment, nor confer to any Participant any right to continue in the employ of
the Company or a Participating Subsidiary.

8.3 TRANSFER: For purposes of the Program, transfer of a Participant’s
employment between the Company and a Participating Subsidiary or between
Participating Subsidiaries will not be deemed a termination of employment.

 

9. ADMINISTRATION

9.1 COMMITTEE: The Compensation and Corporate Governance Committee of the Board
will administer the Program.

 

9



--------------------------------------------------------------------------------

9.2 POWER OF THE COMMITTEE: The Committee will have full discretionary authority
and power to (a) interpret and construe the Program; and (b) establish, amend
and/or waive rules and regulations for the Program’s administration.

9.3 COMMITTEE DECISIONS: The Committee will make all determinations and
decisions hereunder by not less than a majority of its members. The Committee
may act or take action by written instrument or vote at a meeting convened after
reasonable notice. The Committee’s determinations and decisions hereunder, and
related orders or resolutions, will be final, binding and conclusive on all
persons, including the Company, its stockholders, Participating Subsidiaries,
employees, Participants and Beneficiaries.

9.4 DELEGATION: The Committee may delegate any authority or power conferred to
it under the Program as and to the extent permitted by law.

 

10. DISPUTES

10.1 DISPUTES: The Committee will have full and exclusive authority to determine
all disputes and controversies concerning the interpretation of the Program to
the fullest extent permitted by law.

10.2 NOTICE: If any Participant disputes any decision or determination by the
Committee, the Company or any Participating Subsidiary, concerning the
administration of the Program or any provision of the Program, the Participant
must give written notice to the Committee as to such dispute at least ninety
(90) days prior to commencing any lawsuit or legal proceeding in connection
therewith. The Participant must give such notice of dispute by delivering to the
Company’s Secretary written notice which identifies the dispute and any
provision of the Program in question.

10.3 DECISION: Promptly (but within seventy five (75) days after notice of
dispute), the Committee will review and decide the dispute and give the
Participant written notice of its decision. Except as provided in Section 10.4,
the Committee’s decision will be final and binding on the Company, the Company’s
stockholders, Participating Subsidiaries, and the Participant (including his
Beneficiary).

10.4 LAWSUIT: A Participant may institute a lawsuit in connection with the
Committee’s decision involving his rights under the Program within one hundred
and eighty (180) days after receiving the Committee’s decision.

 

11. AMENDMENT AND TERMINATION

11.1 AMENDMENT AND TERMINATION: The Committee may terminate, amend or modify the
Program at any time or for any reason.

11.2 INCENTIVE BONUSES: No termination, amendment, or modification of the
Program will in any manner adversely affect any Participant’s rights to receive
an Incentive Bonus previously earned under the Program.

 

10



--------------------------------------------------------------------------------

12. INDEMNIFICATION

12.1 INDEMNITY: The Company will defend and indemnify each person who is or has
been a member of the Committee in respect of any claim which is asserted against
him and is based on his action or failure to take action under or in connection
with the Program or any agreement related to the Program; provided that such
person gives the Company notice of such claim, cooperates with the Company in
defense of such claim, permits the Company to control the defense of such claim
prior to his undertaking any defense on his own behalf and confers to the
Company full authority to compromise and settle the claim.

12.2 ADDITIONAL RIGHT: The indemnity provided under Section 12.1 will be in
addition to, and not in lieu of, any other right of indemnification to which
such person may be entitled under the Company’s Code of Regulations, as a matter
of law or otherwise, and will not exclude any other power that the Company may
have to defend and indemnify him.

 

13. MISCELLANEOUS

13.1 UNFUNDED PROGRAM: The Program shall be unfunded and the Company shall not
be required to segregate any assets that may at any time be represented by
Incentive Bonuses under the Program. No obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.

13.2 COSTS OF PROGRAM: The costs and expenses of administering the Program shall
be borne by the Company or the Participating Subsidiary.

13.3 GOVERNING LAW: To the extent not preempted by federal law, the Program and
all agreements hereunder will be governed by and interpreted in accordance with
the laws of the State of Ohio.

13.4 CODE SECTION 409A COMPLIANCE: The Program is intended to be operated in
compliance with the provisions of Section 409A of the Code (including any
rulings or regulations promulgated thereunder). In the event that any provision
of the Program fails to satisfy the provisions of Section 409A of the Code, then
such provision shall be reformed so as to comply with Section 409A of the Code
and to preserve as closely as possible the intention of the Company in
maintaining the Program; provided that, in the event it is determined not to be
feasible to so reform a provision of the Program as it applies to a payment or
benefit due to a Participant or his or her beneficiary(ies), such payment shall
be made without complying with Section 409A of the Code.

 

11